Citation Nr: 1241571	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 and from August 1970 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which increased the Veteran's rating for PTSD from 30 percent to 50 percent effective from October 26, 1998, and denied entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  The case has since been transferred to the Roanoke, Virginia VARO.  

The Board observes that during the course of the appeal period, this case has been considered by the Board on 7 previous occasions.  Two prior Board decisions, of December 2002 and December 2005, were vacated by the United States Court of Appeals for Veterans Claims (Court) following joint motions for remand.  In July 2008, the claims on appeal consisting of : (1) entitlement to an evaluation in excess of 50 percent for PTSD and (2) entitlement to a TDIU, were again denied by the Board.  The Veteran appealed this decision to the Court, and in May 2009, the Veteran and the VA General Counsel filed a Joint Motion for Partial Remand addressing the two issues listed above.  This motion was granted in a June 2009 Court order thereby vacating that decision.  

In October 2009, the case was remanded by the Board pursuant to instructive language contained in the May 2009 Joint Motion for Partial Remand.  Among other actions, the Board requested that an updated psychiatric examination be conducted.  Since that time, VA psychiatric evaluations have been conducted in January 2010, December 2011, and January 2012.  All of these examination reports are on file.  There has been substantial compliance with the actions requested in the October 2009 Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

By virtue of a June 2012 rating action, a 70 percent evaluation was assigned for PTSD, effective from October 26, 1998, the beginning of the appeal period in this case.  Because this increase does not represent the maximum rating available for PTSD, and because the Veteran has not withdrawn the claim, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

Entitlement to a TDIU was established in an October 2010 rating action, effective from February 2010.  In August 2011, the Veteran's attorney filed a timely NOD seeking an effective date of December 21, 2006 for the award of TDIU.  Therein, the Veteran's attorney indicated that should an effective date of December 21, 2006 or even earlier be assigned, the claim would be considered resolved and would not be further pursued.  In a rating action issued in June 2012, an effective date of October 26, 1998 was assigned in conjunction with the Veteran's TDIU claim.  Accordingly, the TDIU claim is considered fully resolved and is no longer in appellate status. 

A November 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  For the entirety of the appeal period extending from October 26, 1998, the Veteran's service connected PTSD has been productive of occupational and social impairment with deficiencies in most areas with associated symptoms and manifestations.  

2.  At no point during the appeal period has PTSD been manifested by total occupational and social impairment with associated symptoms and manifestations



CONCLUSION OF LAW

For the portion of the appeal period, extending from October 26, 1998 forward, the criteria for a rating in excess of 70 percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claim for PTSD, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in letters dated in March 2001, February 2004, July 2005 and July 2007.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in October 1999 and in Supplemental SOCs issued in August 2002, August 2004, June 2005, February 2008 and June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512  (2004).  During the appeal period, numerous VA examinations have been conducted between December 1998 and January 2012.  Particularly with respect to VA examinations conducted in January 2010, December 2011, and January 2012, the Veteran and his representative have not maintained that any of these examinations are inadequate for rating purposes.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

In sum, the record reflects that the facts pertinent to the increased rating claim for PTSD have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  


Background

By rating action of February 1992, service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective from November 1990.  On October 26, 1998, the Veteran filed an increased rating claim for PTSD, as well as a TDIU claim.  

VA records dated in 1998 reflect that the Veteran was attending ongoing group and individual counseling meetings.  In November 1998 during individual counseling, he was preoccupied with an incident of anger eruption.  In December 1998, during individual counseling, he was more relaxed and in a good mood.  

In December 1998, the Veteran underwent VA examination.  It was noted that he had recently assaulted another man who had antagonized him and he was a candidate for inpatient PTSD treatment.  He had been unemployed since 1978, with chronic pain identified as the primary reason for his unemployment.  It was noted that his excessive anger and impaired concentration were likely to negatively affect his ability to perform on the job.  Mental status examination revealed the Veteran was alert, and cooperative and that his attire was appropriate.  Speech was coherent and goal-directed.  The examiner noted that the Veteran continued to experience the full range of PTSD symptoms, but he was learning to cope more effectively with some of the symptoms.  The report mentioned symptoms of intrusive thoughts and images related to combat experiences approximately two to four times per week.  He also related occasional flashbacks.  He experienced irritability, excessive anger, hypervigilance, suspiciousness, hyper-reactivity, impaired concentration and impaired sleep.  He reported that he felt emotionally close to few people and had great difficulty expressing positive emotions to anyone.  He denied current homicidal and suicidal ideation, although he related that he had experienced both in the past.  He denied having psychotic symptoms.  

The diagnostic impression was chronic PTSD.  A GAF score of 50 was rendered.  The examiner indicated that despite sobriety from alcohol and cocaine, the Veteran's functioning remained significantly impaired by PTSD and chronic pain.  It was explained that even if the Veteran's chronic pain was such that he could maintain employment, PTSD symptoms would likely impair his ability to reach his full occupational potential.   

In July 1999, a statement was received from the Veteran's VA case manager/social worker.  She reported that she had worked with the Veteran in the PTSD program since September 1998.  She indicated that the Veteran attended two weekly groups and was also seen in individual counseling.  She mentioned that he suffered from sleep disturbance and anger management and described his adjustment as remaining fragile.  She stated that the Veteran was and probably will continue to remain dependent on psychotropic medication in order to function.  His condition, she noted, was further complicated by chronic pain involving his upper and lower back, which she explained had prevented him from working for many years and had resulted in problems with low esteem.  She summarized that the Veteran remained emotionally vulnerable with low frustration tolerance and limited coping capacities.  The case manager summarized that the Veteran's problems resulted from overwhelming combat trauma that left him permanently impaired in his emotional and social development, as well as his ability to accommodate to the stresses of everyday life.  

In an August 1999 rating action (Vol. 3), a 50 percent evaluation was granted for PTSD effective from October 26, 1998.   

In June 2000, a statement by the Veteran's VA psychiatrist was submitted for the record.  The doctor indicated that the Veteran was on 19 different medications and had been unable to work since 1978.  He added that the Veteran suffered from the full range of PTSD symptomatology, including auditory hallucinations, nightmares, anger, startle response, social isolation, depression, and anxiety.  

A statement was received from the Veteran's VA PTSD therapist in March 2001.  He reported that he had been engaged in treatment with the Veteran for 10 years. He stated that the Veteran had severe PTSD symptoms, with manifestations of depression, insomnia, extreme anxiety about interacting with others, paranoia, an inability to take care of his family, high levels of anger and self-medicating to the extent of addiction.  It was noted that the symptoms were productive of severe impairment associated with almost all daily activities and that the Veteran exhibited incapacitating coping skills to affect any productive of meaningful social life.  

In April 2001, a statement in support of the Veteran's claim was received from a VA, L.C.S.W.  She indicated, in pertinent part, that the Veteran had been involved in treatment with the N.O. Center for Addictive Disorders since March 1998.  She stated that he attended weekly group therapy sessions and that he was diagnosed with mixed substance dependence and PTSD.  His participation was deemed excellent and he had not used drugs or alcohol in 4.5 years.  She also related that the Veteran was definitely not able to work at all.  

In April 2001, the Veteran underwent VA examination.  It was noted that the Veteran's three most recent examinations gave identical diagnoses and current GAF scores of 50.  The examinations reported comparable frequency in intensity of PTSD symptoms.  The Veteran noted that he had not worked since 1978, and in the short period between discharge in 1976 and 1978, he held several jobs for brief periods of time.  For 3 months, the Veteran related that he volunteered at VA.  He reported that he initially liked the job, but later indicated that he could not deal with people and quit.  He stated that his daily activities involved reading the paper, watching sports and local news on the television, and going for a drive.  He mentioned that sometimes he played dominoes with the guys in the neighborhood.  He also stated that he enjoyed watching war movies.  He indicated that he was not involved in any social groups or community organizations.  He related that he attended church only for the holidays.  He confided only in his wife and sometimes his sponsor. 

Mental status examination revealed the veteran to be awake, alert, fully oriented and appropriately dressed and groomed.  Speech was fluent and grammatical.  Mood was appropriate and his affect was frustrated and irritable.  There was no evidence of psychotic symptoms. There was also no evidence of depressive symptoms.  He denied suicidal ideation.  His contact with reality was adequate.  The pertinent diagnosis was PTSD and a GAF score of 55 was assigned.  The examiner indicated that consistent with previous reports, the Veteran continued to meet the full criteria for a diagnosis of PTSD as well as diagnoses of cocaine dependence and alcohol dependence in sustained full remission.  Since he stopped drinking and using drugs, he had reported a more stable psychiatric picture and even improved functioning in some areas, such as interpersonally with his wife.  He also reported no fighting or acting out violently since he stopped using drugs and alcohol.  It was noted that in the past several years, there appeared to be little or no change in the frequency, intensity, or severity of his PTSD symptoms and that the GAF scores appeared to be relatively stable.  

The examiner indicated that the current frequency, intensity, severity and nature of the Veteran's psychiatric symptoms did not appear to be sufficient to prevent him from working, although these could certainly alter or limit his ability to hold full-time gainful employment.  The examiner mentioned that it was important to note that the Veteran stopped working in 1978, not because of his psychiatric symptoms, but because of his physical condition.  It was also observed that his symptoms of anxiety and active substance abuse at that time contributed to his short and spotty work history.  The examiner explained that it was possible that the Veteran's lack of motivation to work, psychiatric symptoms, and long history of being unemployed had created a significant barrier for him even volunteering without compensation.  The examiner stated that the Veteran continued to be unemployed largely and mainly because of his physical condition.   

A June 2001 Social and Industrial Survey Report noted that the Veteran's back and neck pain had the most impact on the Veteran's ability to work or do anything that he wanted to do.  On evaluation, the Veteran was alert and well oriented and communication skills were intact.  Judgment, insight and memory were good.  Hallucinations, delusions or suicidal thoughts were not reported.  Although management of his PTSD symptoms had improved, it was noted that the degree of impact his symptoms have had on his interpersonal skills/relationships continued to be evident.  It was the examiner's opinion that the Veteran's social/industrial functioning was impaired as a result of his PTSD.  It was further observed that given the Veteran's age, his physical problems and the labor market in his area, it was unlikely that he would be able to secure a job that could accommodate his physical disabilities.   

The Veteran's treating VA psychiatrist issued another statement in support of the Veteran's claim in November 2001.  He stated that the Veteran was diagnosed with chronically severe PTSD and had been in continuous treatment since the 1980's.  The Veteran was reported to be in a constant state of agitation, remained irritable, isolated, paced day and night and had no friends.  It was noted that he had problems with his memory and concentration and was plagued with nightmares and intrusive thoughts.  He was described as medically incapacitated both socially and industrially and the psychiatrist opined that he was unemployable.  A GAF score of 38 was assigned at that time.  

VA outpatient treatment records from September 2001 to August 2002 were obtained and associated with the claims folder.  These records show ongoing participation in PTSD therapy by the Veteran, and a GAF of 47 in August 2002.

On VA examination in June 2004, the Veteran reported that he had been living with his girlfriend for 17 years and he stated that they are close.  He stated that he had not worked since 1978 because of back problems.  He stated that he visited his family but not too often.  He reported that he was not currently receiving mental health treatment.  His complaints included nightmares and avoidance or crowds.  

On mental status examination he was casually groomed, fully cooperative and had a generally euthymic mood and his affect was appropriate to content.  He did not display significant anxiety or dysphoria and his speech was within normal limits regarding rate and rhythm.  His thought processes and associations were logical and tight, with no looseness of associations or confusion.  No gross impairment in memory was observed, and he was oriented in all spheres.  Hallucinations were not complained of and no delusional material was noted during the examination.  His insight and judgment were adequate.  He denied homicidal and suicidal ideation and was competent and did not need hospitalization.  The examiner did not find any evidence that the Veteran would be unable to engage in any work setting because of his PTSD.  He did not see any indication that there would be a marked change in the Veteran's functioning over the next 6 to 12 months.  He noted that he had received varying GAF ratings by different interviewers, but that the general consensus appeared to be that his level of functioning was somewhere in the range of 50 to 55. 

Private medical records dated from August 2004 to March 2005 concern treatment for physical injuries sustained in an automobile accident and reflect that the Veteran was generally pleasant, cooperative, alert, and oriented, and appeared in good spirits.  No actual psychiatric complaints, findings or treatment are shown in those records.  

In July 2006, the Veteran was seen by a VA psychiatrist with reports of sleep impairment, and getting angry and agitated at times, as well as feeling "like harming others," although he denied suicidal ideation or panic attacks.  He denied hearing voices but was noted to be paranoid at times.  A GAF score of 50 was assigned for chronic and severe PTSD, and Seroquel was prescribed, given the Veteran's agitation and ruminations.  In October 2006, the Veteran reported being extremely irritable but noted that his anger management group had been helpful and that he was not planning to harm anyone.  The Veteran was casually dressed and well groomed.  Mood was described as irritable.  The Veteran denied having suicidal/homicidal ideation, or auditory/visual hallucinations.  Chronic PTSD was diagnosed and a GAF score of 48 was assigned.  During a later psychiatry appointment in June 2007, the Veteran indicated that he was still having depression and that medication had helped with anger.  The Veteran was casually dressed and well groomed.  Mood was described as irritable.  The Veteran denied having suicidal/homicidal ideation, or auditory/visual hallucinations.  The Veteran indicated that while he would defend himself if confronted, he was not looking to harm anyone.  A GAF score of 50 was assigned.  

When seen by VA mental health in December 2008, the Veteran reported some improvement in his PTSD symptoms.  He stated that he was not having nightmares, was sleeping well, and had been more interactive/less social isolation.   The Veteran was casually dressed and speech was normal.  Mood was described as better.  The Veteran denied having suicidal/homicidal ideation, or auditory/visual hallucinations.  PTSD, depression, and polysubstance abuse in remission were diagnosed and a GAF score of 55 was assigned.   

A February 2009 record reveals that the Veteran had recently taken part in a research group, had gone to Walmart, and was tolerating crowds better.  It was noted that he had bonded with his treatment group members and planned to attend a family reunion later in the year.  Speech was normal, and mood, insight, and judgment were described as good.  The Veteran denied having suicidal ideation.  PTSD  was diagnosed and a GAF score of 60 was assigned.

A VA PTSD examination was conducted in January 2010.  The Veteran reported symptoms included flashbacks, intrusive memories, sleep impairment, irritability, nightmares, memory impairment, and difficulty concentrating.  The Veteran indicated that he sometimes heard voices, denied thoughts of suicide, and endorsed having homicidal thoughts, if provoked.  The report indicated that the Veteran was living in his own apartment with a fiancée, who was also described as his caretaker.  The Veteran reported having a good relationship with his son and daughter and indicated that he spoke with them at least weekly.  He also that he kept in close touch with his brothers and had one friend, as well as several acquaintances, with whom he played cards.  The report referenced several gambling trips that the Veteran had gone on during the fall.  The Veteran indicated that he could not work because of his back, and his legs locking up or giving way. 

On examination, the Veteran was fully oriented and well groomed.  Speech was normal.  Testing revealed impaired memory and concentration.  Mood was depressed and angry.  Insight and judgment were fair.  The Veteran denied having delusions, hallucinations or suicidal/homicidal thoughts.  Chronic, moderate PTSD was diagnosed and a GAF score of 55 was assigned.  The examiner observed that the Veteran was not working due to physical problems, and it was noted that records clearly indicated that the Veteran had lost 2 jobs due to back strain, with PTSD symptoms not being a contributing factor.  Cognitive impairment involving concentration and memory was noted as shown on examination, and the examiner explained that this could be indicative of dementia, or possible of over-medication.  Overall the examiner described the Veteran's condition as demonstrative of reduced reliability and productivity.  It was further observed that the Veteran struggled managing his finances, and had delegated that task to his fiancée.  The examiner opined that the Veteran lacked the capacity to manage his funds independently.  

By rating action of October 2010, entitlement to TDIU was established effective from February 2010.  The grant was primarily based on the January 2010 findings of a VA examiner to the effect that the Veteran's service-connected disability of the lumbar spine would prevent him from performing physically strenuous jobs, and would be productive of restrictions on performing desk jobs due to difficulty with prolonged sitting.

A VA PTSD examination was conducted in December 2011.  The diagnosed conditions included PTSD and a personality disorder and a GAF score of 63 was assigned.  The examiner indicated that manifestations related to these conditions could be distinguished.  It was explained that the PTSD manifestations included: avoidance behaviors; trauma remainders; social detachment; sleep disturbance; concentration difficulties; and irritability.  The personality disorder manifestations included aggression, defiance and impulsivity.  The examiner also opined that the Veteran's substance abuse disorders were considered to be in full remission.  The overall assessment of the Veteran's PTSD impairment was described as occupational and social impairment with reduced reliability and productivity, 50% percent of which was attributed to PTSD, with the other 50% attributed to a personality disorder. 

Socially, the report indicated that the Veteran was living with his common-law wife of 25 years.  It was mentioned that his relationship with her, and his children and grandchildren was close.  The report reflected that the Veteran was quite social with his family and limited with his peers.  It was noted that the Veteran was a member of a social club which met every week, and he enjoyed other activities including sporting events and gambling.  Occupationally, the Veteran has not worked since 1985, when he underwent his first back surgery.  he attributed his unemployment to his physical limitations and history of drug abuse.  The report indicated that since becoming sober in 1994/1995, the Veteran had been mentoring youth.  Recent VA evidence was referenced indicating that the Veteran was managing his bills and finances.  

The Veteran's PTSD symptoms were listed to include: difficulty sleeping, irritability/impaired impulse control, difficulty concentrating; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstance; and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD symptoms alone, did not render him totally disabled.  

Another VA PTSD examination was conducted in January 2012.  The diagnosed conditions included PTSD and a GAF score of 55 was assigned.  The overall assessment of the Veteran's PTSD impairment was described as occupational and social impairment with deficiencies in most areas.  The social history given was essentially the same as that provided during the 2011 VA examination.  Occupationally, it was again noted the Veteran had not worked since 1985, when he underwent his first back surgery.  The Veteran reported that he did not have problems getting along with others on the job.  

The Veteran's reported PTSD symptoms included: nightmares, agitation, intrusive thoughts, homicidal thoughts in the past, and memory/concentration problems.  Additional manifestations to include: difficulty sleeping, irritability/impaired impulse control, impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstance; and difficulty in establishing and maintaining effective work and social relationships, were again recorded.  It was found that the Veteran was capable of managing his own affairs.  The examiner observed that the Veteran's sleep impairment, hyperarousal, exaggerated startle response, diminished concentration and agitation would likely interfere with his ability to function at maximum effectiveness in a work setting.  However, the examiner ultimately concurred with the determination made by the VA examiner in 2011, to the effect that the Veteran's PTSD symptoms alone did not render him totally disabled/unable to secure or follow a substantially gainful occupation.  

By rating action of June 2012, an increased rating of 70 percent was granted for PTSD, effective from October 26, 1998.  In addition, an earlier effective date of October 26, 1998, was granted for TDIU.  

Analysis

The Veteran is seeking entitlement to a disability rating in excess of 70 percent for PTSD, for the appeal period extending from October 26, 1998, when the increased rating claim was filed.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran's service connected PTSD with associated conditions is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

As it now stands, the criteria for a 70 percent evaluation have been met for the entirety of the appeal period extending from October 26, 1998.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

During the appeal period, lay and clinical evidence indicates the Veteran's difficulty in adapting to stressful circumstances (including work or a worklike setting).  In this regard, evidence documents the Veteran's irritability, disturbances of motivation and mood, impaired judgment, and his difficulties with concentration and memory.  Upon VA evaluation conducted in 2012, the examining psychologist specifically indicated that the Veteran had occupational and social impairment with deficiencies in most areas, consistent with the 70 percent criteria.  

However, significantly, the overall disability picture and most probative evidence does not support the assignment of a 100 percent evaluation for PTSD at any time during the appeal period.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

Significantly, the clinical evidence does not reflect that the Veteran has a constellation of symptoms consistent with the assignment of a 100 percent evaluation.  The record does not show that the Veteran has had the following symptoms during the appeal period extending from October 26, 1998 forward: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  In fact VA clinical records have consistently, since 1998, reflected that the Veteran was well oriented, and appropriately groomed, and that his thought process and communication were not grossly impaired.  Hallucinations and delusions have repeatedly not been shown, or have been shown on an extremely limited, and not continuous or chronic, basis.  

Further, the evidence on file does not support a finding of total occupational and social impairment.  As an initial matter, the Board notes that throughout the appeal period extending from October 1998, the Veteran's GAF scores have, on all but once isolated occasion, ranged between 48 to 63, indicative of at worst serious to at best mild impairment in social, occupational, or school functioning.  In no event are such scores reflective of total occupational or social impairment.  A historically low GAF score of 38 was assigned on a sole occasion in November 2001; however to the extent that the Veteran was particularly impaired at that time, evidence reflects that this was not a chronic or static state of impairment, as shortly thereafter a much improved GAF score of 47 was assigned by August 2002.  Accordingly, the GAF score are not indicative of and do not support the assignment of a 100 percent evaluation for any portion of the appeal period. 

Socially, neither lay nor clinical evidence establishes total impairment.  It is clear from the record that at minimum, the Veteran has been able to maintain and sustain a long-term relationships with his common-law wife, his brothers, his children and his grandchildren; hence, total social impairment has clearly not been shown.  Moreover, the record documents that during the appeal period the Veteran has successfully participated in group treatment and therapy for PTSD, with only one conflict occurring late in 1998, and has participated in social activities with friends and acquaintances, such as playing cards.  Such findings, in and of themselves and on their face, are not indicative of total social impairment and do not support the assignment of a 100 percent evaluation.  In light of such evidence, it cannot reasonably be concluded that that total social impairment has been demonstrated at any point during the appeal period.  

Similarly, total industrial impairment is not established by the evidence.  In this regard, pursuant to an October 2009 Board remand, a VA opinion was specifically sought addressing the specific matter of whether the Veteran's PTSD manifestations alone, was productive of total industrial impairment.  Subsequently, three different VA examiners (January 2010, December 2011, and January 2012), concluded that the level of industrial impairment attributable solely to the Veteran's PTSD was less than total.  Specifically, in 2010, the VA examiner described the Veteran's condition as demonstrative of reduced reliability and productivity and GAF score of 55 was assigned, indicative of only moderate overall impairment.  In 2011, the overall assessment of the Veteran's PTSD impairment was described as occupational and social impairment with reduced reliability and productivity, and a GAF score of 63 was assigned indicative of mild symptoms or some difficulty in social and occupational functioning.  In 2012, the examiner ultimately concurred with the determination made by the VA examiner in 2011, to the effect that the Veteran's PTSD symptoms alone did not render him totally disabled/unable to secure or follow a substantially gainful occupation and a GAF score of 55 was assigned.  

In fact as early as 1998, it was not established that the Veteran's PTSD was productive of total occupational impairment,  At that time, it was explained that even if the Veteran's chronic pain (due to physical disability) was such that he could maintain employment, PTSD symptoms would likely impair his ability to reach his full occupational potential; however, it was not concluded that the impairment was total.  

The Board acknowledges that the file contains medical opinions issued during the appeal period to the effect that the Veteran was unemployable.  In March 2001, a statement was received from the Veteran's VA PTSD therapist indicating that the Veteran's symptoms were productive of severe impairment associated with almost all daily activities and that the Veteran exhibited incapacitating coping skills to affect any productive of meaningful social life.  In April 2001, a statement in support of the Veteran's claim was received from a VA, L.C.S.W. indicating that the Veteran was definitely not able to work at all.  In November 2001, the Veteran's treating VA psychiatrist issued another statement describing the Veteran as medically incapacitated both socially and industrially and opining that he was unemployable.  

Pursuant to the aforementioned evidence, it is clear that between March and November 2001 the Veteran experienced a flare-up of symptoms.  However, competent evidence dated even within that period contains indications of a lesser degree of impairment.  For instance, upon VA examination of April 2001, PTSD was diagnosed and a GAF score of 55 was assigned, indicative of only moderate impairment.  In addition, the examiner indicated that the current frequency, intensity, severity and nature of the Veteran's psychiatric symptoms did not appear to be sufficient to prevent him from working, although these could certainly alter or limit his ability to hold full-time gainful employment.  The examiner mentioned that it was important to note that the Veteran stopped working in 1978, not because of his psychiatric symptoms, but because of his physical condition.  The examiner concluded that the Veteran continued to be unemployed largely and mainly because of his physical condition.  Similarly, a June 2001 Social and Industrial Survey Report noted that the Veteran's back and neck pain had the most impact on the Veteran's ability to work or do anything that he wanted to do; and failed to find evidence of total industrial impairment attributable to PTSD.  

Moreover, and significantly after November 2001, VA examiners consistently determined (June 2004, January 2010, December 2011, and January 2012) that the Veteran was not totally industrially impaired due to PTSD.  Accordingly, the Veteran's overall presentation between March and November 2001 was not shown to represent a chronic change in the Veteran's overall level of impairment.  Further, given the conflicting evidence regarding the level of his impairment during this time period, the evidence does not support the assignment of the next higher rating of 100 percent during this time period.  

Having weighed the evidence in terms of competency, credibility and probative value, the Board finds the 2010, 2011 and 2012 VA opinions to contain the most complete, reliable and probative content.  In this regard, the Board observes that those VA opinions were issued based on a comprehensive review of the Veteran's entire lengthy medical history, as supported with reference to specific evidence and findings and with specific attention to the level of industrial impairment solely attributable to PTSD, as instructed per the 2009 Board Remand.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and includes sound reasoning for the conclusion).  Collectively, those examination reports reveal social and industrial impairment comporting with a 70 percent disability level, but not with a 100 percent evaluation.  However, even upon consideration of evidence prior to 2010, the Board is unable to find a basis for the assignment of a 100 percent evaluation for PTSD for any portion of the appeal period.  

In summary, having reviewed the evidence relating to the entirety of the appeal period, the level of impairment associated with the Veteran's PTSD is most consistent with the continued assignment of a 70 percent evaluation for the entirety of the appeal period.  Therefore the appeal is denied.  See 38 C.F.R. § 4.130, DC 9411, Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).  


Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact that the PTSD have had on the Veteran's ability to function at work.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD.  Moreover, the highest schedular evaluation available under that code has not yet been assigned.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained in the Introduction, a TDIU has already been granted effective for the entirety of the appeal period in this case, extending from October 26, 1998.  Accordingly, this matter is fully resolved as has been acknowledged by the Veteran and his representative (see August 2011 representative statement).  



ORDER

A disability rating in excess of 70 percent for PTSD is denied for any portion of the appeal period.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


